                                                                         Case 3:19-cv-02262-WHO Document 11 Filed 05/09/19 Page 1 of 3



                                                                1    Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                2
                                                                     Jason J. Kim (State Bar No. 221476)
                                                                3    kimj@HuntonAK.com
                                                                4    HUNTON ANDREWS KURTH LLP
                                                                     550 South Hope Street, Suite 2000
                                                                5    Los Angeles, California 90071-2627
                                                                6    Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                7
                                                                8    Attorneys for Plaintiffs
                                                                     FACEBOOK, INC. and INSTAGRAM, LLC
                                                                9
                                                                10                        UNITED STATES DISTRICT COURT
                                                                11                     NORTHERN DISTRICT OF CALIFORNIA
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                            SAN FRANCISCO DIVISION
                                                                13   FACEBOOK, INC., a Delaware             CASE NO.: 3:19-CV-02262-SK
                                                                14   corporation and INSTAGRAM, LLC, a
                                                                     Delaware limited liability company,    PROOF OF SERVICE OF SUMMONS,
                                                                15                                          COMPLAINT AND RELATED
                                                                16              Plaintiffs,                 DOCUMENTS ON DEFENDANT
                                                                                                            SOCIAL MEDIA SERIES LIMITED
                                                                17        v.
                                                                18
                                                                     AREND NOLLEN, LEON HEDGES,
                                                                19   DAVID PASANEN, and SOCIAL
                                                                20   MEDIA SERIES LIMITED,

                                                                21              Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                      PROOF OF SERVICE OF SUMMONS ON DEFENDANT SOCIAL MEDIA SERIES LIMITED
                                                                                                                             3:19-cv-02262-SK
Case 3:19-cv-02262-WHO Document 11 Filed 05/09/19 Page 2 of 3
      Case 3:19-cv-02262-WHO Document 11 Filed 05/09/19 Page 3 of 3
                    Eastbourne Search Company Ltd
                                                Legal Search Agents Est 1980
                                                      Licensed Private Investigators



2nd May 2019

Bell Gully
WELLINGTON

Attention: Sam Cathro


RE: DOCUMENT SERVICE – SOCIAL MEDIA SERIES LIMITED

Documents served:
a. Civil Cover Sheet
b. Complaint
c. Exhibits 1-8
d. Exhibits 9-22
e. Copy of the Summons
f. Certification of Interested Parties
g. Facebook Corporate Disclosure Statement
h. Instagram Corporate Disclosure Statement
i. Order regarding the assignment of the case to Magistrate Judge Sallie Kim
j. Appearance Of Counsel
k. Order Setting Initial CMC and ADR Deadlines
l. Magistrate Judge Consent Declination Form January 2014
m. Standing order of Magistrate Sallie Kim
n. Standing order of all judges regarding Contents of Joint Case Management
Statement
o. Notice of Assignment to Magistrate Judge with Election Form
p. AO 398: Request to Waive Service
q. AO 399: Waiver of Service of Summons
r. Booklet: “Consenting To A Magistrate Judge’s Jurisdiction In The Northern District”
s. Document titled “Electronic Case Filing Registration Information”
t. Document titled “Filing Procedures (San Francisco)”
u. Draft Joint Case Management Conference Statement

Date of Service: 1st May 2019
Time of Service: 6.37pm
On whom served and place of service: at the address for service for Social Media Series Limited,
9 McCarthy Grove, Clouston Park, Upper Hutt, New Zealand. Documents were accepted by director,
Arend Alexander Hubert Nollen.

Name of Server: John Ronald Deal, Certified Private Investigator

Regards

John Deal
Certified Private Investigator
 (dd 472 9755)
